DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 10/6/22 have been received. Claims 1, 2, 11, 12, and 13 have been amended. Claims 3 and 14 have been cancelled.
Claim Objections
3.	The objection to claim 11 is withdrawn because the Applicant amended the claim. 
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claim(s) 1-2, 4-13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todorov et al. (WO2007083583A1) with citations from machine translation provided with this Office Action in view of Sawa et al. (US 2006/0003226).
Regarding claim 1, Todorov discloses  an electrochemical cell(abstract), comprising: an anode comprising a silicon-based active material having a specific capacity of  ≥ 700 mAh/g([0008]-[0011]); a cathode comprising a cathode active material([0013]); and an electrolyte comprising: an ethylene carbonate-free solvent([0016]-[0019]), the ethylene carbonate-free solvent having the volume ratio of propylene carbonate (PC) to dialkyl carbonate (DAC) in the mixed solvent is preferably 5:95 to 95:5([0018]) which overlaps the claim range of 
being 20 wt% to 50 wt% propylene carbonate with a remainder being a linear carbonate, such that the propylene carbonate and the linear carbonate total 100 wt% of solvent in the electrolyte, thus reading on the limitation.
	Todorov is explicitly silent to the claim range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Continuing with claim 1, Todorov discloses a lithium salt([0021]); and the use of a mixed solvent of PC and DAC but this does not prevent the use of a solvent other than PC and DAC ([0020]) but does not explicitly disclose less than 15 wt% of one or more additives.  
Sawa teaches the battery  using propylene carbonate as the cyclic carbonate and diethyl carbonate as the chain carbonate shows superior cycle performance characteristics, compared to the battery  using ethylene carbonate as the cyclic carbonate and diethyl carbonate as the chain carbonate([0188], Table 11). Sawa teaches in the case of a silicon negative electrode, the use of propylene carbonate has been found to provide a good result([0188]).  Sawa teaches the nonaqueous electrolyte preferably contains a fluorine-containing compound and inclusion of such a compound in the nonaqueous electrolyte further improves cycle performance characteristics([0029]).  Sawa teaches where the fluorine-containing compound is used as a solvent for the nonaqueous electrolyte, it is preferably used in the concentration of at least 1% of the total volume of all solvents([0034]).
It would have been obvious to one of ordinary skill in the art to include in the electrolyte of Todorov,  less than 15 wt% of one or more additives as taught by Sawa in order to improve cycle performance characteristics.
Regarding claim 2, modified Todorov discloses all of the claim limitations as set forth above. Modified Todorov further  discloses  the linear carbonate is one or a combination of diethyl carbonate, dimethyl carbonate or ethyl methyl carbonate(Todorov [0019]).  
Regarding claim 4, modified Todorov discloses all of the claim limitations as set forth above. Modified Todorov further discloses a molar concentration of the lithium salt is 1 M (Todorov, Table 1) which is within the claim range of  0.7 M to 1.5 M, thus reading on the limitation.  
According to the MPEP, “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2131.03.
Regarding claim 5,  modified Todorov discloses all of the claim limitations as set forth above. Modified Todorov further discloses the lithium salt is LiPF6(Todorov [0021]).  
Regarding claim 6, modified Todorov discloses all of the claim limitations as set forth above. Modified Todorov further discloses  the lithium salt further includes LiFSI or LiTFSI(Sawa [0031]).  
Regarding claim 7, modified Todorov discloses all of the claim limitations as set forth above. Modified Todorov further discloses  the one or more additives is fluoroethylene carbonate(Sawa [0032]).  
Regarding claim 8, modified Todorov discloses all of the claim limitations as set forth above. Modified Todorov further discloses the one or more additives is selected from the group consisting of fluoroethylene carbonate(Sawa [0032]), and vinylene carbonate(Sawa [0063]).  
Regarding claim 9, modified Todorov discloses all of the claim limitations as set forth above. Modified Todorov discloses   the ethylene carbonate-free solvent having the volume ratio of propylene carbonate (PC) to dialkyl carbonate (DAC) in the mixed solvent is preferably 5:95 to 95:5(Todorov [0018], Table 1) which overlaps the claim range of  30 wt% propylene carbonate and 70 wt% diethyl carbonate, thus reading on the limitation.
Modified   Todorov is explicitly silent to the claim range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 10, Todorov discloses   an electrochemical cell(abstract), comprising: an anode comprising a silicon-based active material having a specific capacity of> 700 mAh/g([0008]-[0011]); a cathode comprising a cathode active material([0013]); and an electrolyte having no ethylene carbonate([0016]-[0019]), the electrolyte comprising: a solvent, 
having the volume ratio of propylene carbonate (PC) to dialkyl carbonate (DAC) in the mixed solvent is preferably 5:95 to 95:5([0018], Table 1) which overlaps the claim range of  the solvent being 30 wt% propylene carbonate and 70 wt% diethyl carbonate, thus reading on the limitation.
Todorov is explicitly silent to the claim range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Continuing with claim 10, Todorov discloses 1 M LiPF6 (Table 1) which overlaps the claim range of  1.15 M LiPF6; and the use of a mixed solvent of PC and DAC but this does not prevent the use of a solvent other than PC and DAC ([0020]) but does not explicitly disclose
less than 15 wt% of one or more additives.  
Sawa teaches the battery  using propylene carbonate as the cyclic carbonate and diethyl carbonate as the chain carbonate shows superior cycle performance characteristics, compared to the battery  using ethylene carbonate as the cyclic carbonate and diethyl carbonate as the chain carbonate([0188], Table 11). Sawa teaches in the case of a silicon negative electrode, the use of propylene carbonate has been found to provide a good result([0188]).  Sawa teaches the nonaqueous electrolyte preferably contains a fluorine-containing compound and inclusion of such a compound in the nonaqueous electrolyte further improves cycle performance characteristics([0029]).  Sawa teaches where the fluorine-containing compound is used as a solvent for the nonaqueous electrolyte, it is preferably used in the concentration of at least 1% of the total volume of all solvents([0034]).
It would have been obvious to one of ordinary skill in the art to include in the electrolyte of Todorov,  less than 15 wt% of one or more additives as taught by Sawa in order to improve cycle performance characteristics.
Regarding claim 11, modified Todorov discloses all of the claim limitations as set forth above. Modified Todorov discloses  the one or more additives are two additives, fluoroethylene carbonate and vinylene carbonate(Sawa [0032], [0063]).  
Regarding claim 12, Todorov discloses  an electrochemical cell(abstract), comprising: an anode comprising a silicon-based active material having a specific capacity of > 700 mAh/g([0008]-[0011]); a cathode comprising a cathode active material([0013]); and an electrolyte consisting of: a solvent having no ethylene carbonate([0016]-[0019]), the ethylene carbonate-free solvent having the volume ratio of propylene carbonate (PC) to dialkyl carbonate (DAC) in the mixed solvent is preferably 5:95 to 95:5([0018]) which overlaps the claim range of 
the solvent being 20 wt% to 50 wt% propylene carbonate with the remainder being a linear carbonate, thus reading on the limitation.
 	Todorov is explicitly silent to the claim range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Continuing with claim 12, Todorov discloses lithium salt selected from the group consisting of LiPF6 ([0021]), the lithium salt having a molar concentration of  1 M (Table 1) which is within the claim range of 0.7 M to 1.5 M, thus reading on the limitation.
According to the MPEP, “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2131.03.
 Continuing with claim 12, Todorov discloses the use of a mixed solvent of PC and DAC but this does not prevent the use of a solvent other than PC and DAC ([0020]) but does not explicitly disclose less than 15 wt% of one or more additives.  
Sawa teaches the battery  using propylene carbonate as the cyclic carbonate and diethyl carbonate as the chain carbonate shows superior cycle performance characteristics, compared to the battery  using ethylene carbonate as the cyclic carbonate and diethyl carbonate as the chain carbonate([0188], Table 11). Sawa teaches in the case of a silicon negative electrode, the use of propylene carbonate has been found to provide a good result([0188]).  Sawa teaches the nonaqueous electrolyte preferably contains a fluorine-containing compound and inclusion of such a compound in the nonaqueous electrolyte further improves cycle performance characteristics([0029]).  Sawa teaches where the fluorine-containing compound is used as a solvent for the nonaqueous electrolyte, it is preferably used in the concentration of at least 1% of the total volume of all solvents([0034]).
It would have been obvious to one of ordinary skill in the art to include in the electrolyte of Todorov,  less than 15 wt% of one or more additives as taught by Sawa in order to improve cycle performance characteristics.
Regarding claim 13, modified Todorov discloses all of the claim limitations as set forth above. Modified Todorov further  discloses  the linear carbonate is one or a combination of diethyl carbonate, dimethyl carbonate or ethyl methyl carbonate(Todorov [0019]).  
Regarding claim 15, modified Todorov discloses all of the claim limitations as set forth above. Modified Todorov further discloses  the one or more additives is fluoroethylene carbonate(Sawa [0032]).  
Regarding claim 16, modified Todorov discloses all of the claim limitations as set forth above. Modified Todorov further discloses the one or more additives is selected from the group consisting of fluoroethylene carbonate(Sawa [0032]), and vinylene carbonate(Sawa [0063]).  
Regarding claim 17, modified Todorov discloses all of the claim limitations as set forth above. Modified Todorov discloses   the ethylene carbonate-free solvent having the volume ratio of propylene carbonate (PC) to dialkyl carbonate (DAC) in the mixed solvent is preferably 5:95 to 95:5(Todorov [0018], Table 1) which overlaps the claim range of  30 wt% propylene carbonate and 70 wt% diethyl carbonate, thus reading on the limitation.
Modified   Todorov is explicitly silent to the claim range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724